Citation Nr: 0613138	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1944 to March 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 determination of the 
Waco, Texas, VA Regional Office (RO).  The appellant is his 
surviving spouse.


FINDINGS OF FACT

1.  The veteran died at his residence in July 2003.  

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death that would have resulted in 
an award of compensation or pension.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1600, 3.1605 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In this case, the claimant was provided notice which was 
adequate.  Following the April 2005 notice, the June 2005 and 
December 2005 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how any error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  The claimant was provided 
VCAA content-complying notice and proper subsequent VA 
process.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any pertinent document in 
the claimant's possession that pertained to the claim.

Further, the Board observes that the claimant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In June 2005, the National Personnel Records 
Center (NPRC) reported that service records were unavailable.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issue being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in November 2003.  A May 2004 VA Form 21-
534 shows that she is not claiming that the cause of death 
was service connected.  Essentially, the appellant asserts 
that she should be entitled to burial benefits based on her 
husband's honorable service, noting his awards and 
decorations.  

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  As noted above, the record 
shows that the veteran died at his residence.  Thus, at the 
time of his death, he was not receiving treatment under VA 
authority or contract and was not hospitalized or traveling 
under VA authority or contract.  38 C.F.R. §§ 3.1600(c), 
3.1605.  Moreover, no claim for pension or compensation was 
pending at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(2).

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was taken to the Callaway-Jones Funeral Home & 
Crematory.  She has not indicated that the veteran was 
buried/cremated in a cemetery owned by a state or the Federal 
government.  In light of the foregoing, a burial allowance is 
not warranted under 38 C.F.R. § 3.1600(b)(1)(2) or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned- 
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private funeral home.  

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  Service records are unavailable.  Correspondence 
received from the veteran in 1976 reflects the documents were 
lost, and in June 2005, the National Personnel Records Center 
(NPRC) reported that no records were available.  The law and 
regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits.  The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2005).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Entitlement to non-service-connected burial benefits is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


